 USF RED STAR, INC. 53USF Red Star, Inc., a U.S. Freightways Company and Wayne Zakofsky and John M. Hayes   Local 118, International Brotherhood of Teamsters (RMA/Kolko Corporation) and John M. Hayes  Local 118, International Brotherhood of Teamsters (USF Red Star, Inc., a U.S. Freightways Com-pany) and John M. Hayes.  Cases 3ŒCAŒ19698, 3ŒCAŒ19739, 3ŒCBŒ6734, and 3ŒCBŒ6894 November 22, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND BRAME On October 21, 1996, Administrative Law Judge Raymond P. Green issued the attached decision.  Re-spondent USF Red Star, Inc., a U. S. Freightways Com-pany (Red Star) and Respondent Local 118, International Brotherhood of Teamsters (the Union) each filed excep-tions with a supporting brief, and the General Counsel filed an answering brief to the Respondents™ exceptions.  Red Star and the Union each filed a brief in response to the General Counsel™s answering brief. On May 2, 1997, the Board issued an Order remanding the proceeding to the judge for him to make findings of fact, including certain credibility resolutions, and conclu-sions of law to determine whether, based on the Board™s Wright Line test,1 John M. Hayes™ and Wayne Zakof-sky™s discharges were unlawful as alleged in the com-plaint.  On May 30, 1997, the judge issued the attached supplemental decision.  Red Star and Teamsters each filed exceptions with a supporting brief, and the General Counsel filed an answering brief to their exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions as modified below and to adopt the recommended Order. The judge found that the Union violated Section 8(b)(1)(A) and (2) of the Act by its ﬁefficacious demandﬂ that Red Star discharge Hayes from his job as a casual truckdriver because of his internal union activities.  He further concluded that Red Star violated Section 8(a)(3) and (1) by discharging Hayes pursuant to the Union™s request and violated Section 8(a)(1) by discharging Za-kofsky, its Rochester, New York terminal manager, for refusing to follow orders by his superiors that he dis-charge Hayes in violation of the Act.  We adopt the judge™s findings of these violations for the reasons stated below.                                                                                                                      1 Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); approved in NLRB v. Trans-portation Management Corp., 462 U.S. 393 (1983). 2 Red Star and Teamsters have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Facts The credited evidence shows that Red Star owns and operates a trucking terminal in Rochester where Zakof-sky worked as terminal manager for almost 11 years be-fore his discharge on June 21, 1995.  The Union repre-sents about 30 drivers and dock employees at the Roch-ester terminal. Hayes, who has been a member of the Union since 1977, was employed for many years as a driver for Sex-ton Foods until that company closed its Rochester opera-tions in 1993.  Hayes served as shop steward while em-ployed at Sexton Foods.  In December 1988, Hayes was elected the Union™s recording secretary when he ran for office on the same slate as Frank Posato who became local president.  Hayes won reelection as recording secre-tary in 1991.  In 1993, Posato named Hayes secretary-treasurer on an interim basis to replace Tony Valenti, who had left to take a position with the International Un-ion.3  Thereafter, John Cantwell defeated Hayes in a spe-cial election to determine who would complete Valenti™s term as secretary-treasurer.4  In December 1994, Hayes again ran for secretary-treasurer on a slate that included Valenti, who had returned to the local and was running for president.  It is undisputed that the election campaign was hotly contested with both sides criticizing their op-ponents.  The incumbents, Posato and Cantwell, pre-vailed in the election.   After his defeat in the 1993 special election, Hayes ob-tained employment as a casual driver for Red Star and worked on an irregular basis until the summer of 1994.5  Hayes then worked for RMA/Kolko, which also had a collective-bargaining agreement with the Union, until he was laid off in October 1994.6  In January 1995,7 shortly after his December 1994 election defeat, Hayes returned to work at Red Star as the only casual driver on its pay-roll.  Hayes told Zakofsky that he thought the Union™s leadership was out to blackball him because he had op-posed the incumbents in the recent election.  Zakofsky  3 Although the judge found that Valenti asked Hayes to accept the job, the record shows that it was Posato who appointed Hayes to this position.  4 Cantwell had been defeated as a candidate for secretary-treasurer in the 1988 and the 1991 elections. 5 Employers who are signatory to the Union™s collective-bargaining agreement employ casuals to replace drivers who are absent due to vacation or illness.  Casuals may be fired without regard to the contrac-tual grievance procedure, unless they work 45 days in any 90-calendar day period at which time they attain preferred status and become sub-ject to the grievance provisions. 6 Hayes filed an unfair labor practice charge alleging that the Union had caused this layoff, but the Region dismissed the charge. 7 All dates are in 1995, unless otherwise noted. 330 NLRB No. 15  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 54replied that he would not allow the Union to interfere 
with terminal operations. 
Between January and early March, Zakofsky had sev-
eral conversations with Cant
well, the Union™s secretary-
treasurer, in which Cantwell made derogatory remarks 
about Hayes.  Cantwell asked Zakofsky during a griev-
ance meeting held about this time why he was still using 
that ﬁscumbag,ﬂ referring to Hayes.  Thereafter, Zakof-
sky received a phone call in early March from Ron 

Morin, Red Star™s director of
 field services, asking who 
Hayes was.
8  Morin remarked that Cantwell had said that 
Hayes was a ﬁtroublemaker.ﬂ  Zakofsky replied that 
Hayes had not caused him any trouble. 
There was also evidence that
, about this time, employ-
ees began speculating that the Union might be seeking to 

ﬁblackballﬂ Hayes from his driver™s job.  On one occa-
sion, Red Star driver Larry Palmensano asked the Un-
ion™s shop steward, Frank Sa
pienza, what was going on 
with Hayes while implicitly referring to Hayes™ employ-

ment status.  Sapienza replied that Palmensano should 

stay out of it because Sapien
za ﬁdidn™t want anything to 
happen to you.ﬂ 
Also in March, two freigh
t companies closed their 
Rochester terminals and moved their operations to Buf-
falo, New York.  Zakofsky noted the moves and the re-
sulting jobs lost by the Union™s members.  He concluded 
that this would be an opportune time to discuss with the 
Union the possibility of modifying the start-time provi-
sions in the Union™s local agreement with Red Star 

which had been in existence for many years.  These pro-
visions guaranteed drivers 
a start time between 7 and 
8:30 a.m. and required Red Star to pay overtime to any 
driver who began work before 7 a.m. and to pay any 
driver who started after 8:30 a.m. as if the driver had 
started working at 8:30 a.m.  The Union previously had 
rejected any changes in the starting time provisions when 
Red Star sought them in order to increase its flexibility in 
the assignment of work.
9 Zakofsky subsequently raised this subject to Posato 
and Cantwell during a meeting in mid-March.  Posato 

invited him to prepare a proposal for the Union™s consid-
eration.  Zakofsky then drafted a proposal that he submit-
ted to Roy Liller, Red Star™s vice president, and to Morin 

in late March or early April.  Thereafter, Liller told Za-
kofsky during a conference call, in which Morin also 
participated, that his proposal did not go far enough.  
Liller said that Morin would handle these negotations 
with the Union and that Mori
n would threaten to close 
the Rochester terminal and move its freight operations to 
Buffalo if the Union did not agree to Red Star™s propos-
als.  In early April, after th
is conference call, Zakofsky 
                                                          
                                                           
8 Morin was deceased at the time 
of the hearing in this case. 
9 The record shows that the Union was the only local in the country 
which retained the benefit of the starting time provision described 
above. 
received a phone call from Mori
n who told him that the 
Union wanted Red Star to stop using Hayes.  Zakofsky 
ignored Morin and continued to use Hayes as a casual 

driver because Zakofsky considered Liller to be his boss 
and thought that Morin did not have the authority to give 
him such an order.   
On the morning of April 28, Morin visited the Roches-
ter terminal to discuss with Zakofsky the bid proposal 
that Red Star would submit to the Union during a meet-

ing that afternoon.  That same morning, Hayes had a mi-
nor accident when he backed his truck into an overhang-
ing steel beam at a customer™s dock.  The collision 
jammed the roll up door on the back of the truck so that 
it would not open.  Before returning to the terminal, 
Hayes called Zakofsky and to
ld him about the accident.  
Hayes also reported the accide
nt to Dave Tabor, the dis-
patcher, when he returned to the terminal.  Zakofsky told 
Tabor to transfer the freight to another truck and to have 
Hayes fill out an accident report
, but to keep the incident 
quiet.  After Red Star™s mechanic, Roswell Wood, pried 
the truck™s door open, Hayes loaded the freight onto an-
other truck and completed the deliveries.  Wood then 
repaired the damaged rollup door by cutting a hole in the 
roof and realigning the rollers.  The repair job, which did 
not require any new parts,
10 took about an hour and cost 
Red Star $15 at Wood™s rate of pay. 
During the meeting with the Union on April 28, Red 
Star™s officials presented a 
new start-time proposal and 
threatened to close the term
inal if the Union did not 
agree to it.  Posato told Morin at the conclusion of the 
meeting, ﬁRon, you know what I want.  If you want, if 
you want to negotiate this type of contract, you know 
what I want.ﬂ  Morin and Posato then met privately for 
about 5 to 10 minutes.  After the meeting, Morin told 
Zakofsky en route back to the Rochester terminal that 
ﬁJack Hayes is gone.ﬂ  When Zakofsky objected to 
Hayes™ dismissal, Morin said that Red Star had no choice 
and Hayes had to go if Red Star wanted a deal.     
Zakofsky issued a written warning to Hayes for his 
minor accident on April 28 and gave a copy of the warn-

ing to the Union™s shop steward.  Zakofsky testified that 
he issued a warning because he believed that a minor 
accident involving minimal dama
ge and cost did not war-
rant Hayes™ discharge.  Although the Respondent con-
tends that it has a general unwritten policy to discharge a 
casual driver who has a prev
entable accident, Zakofsky 
credibly testified that terminal managers have discretion 
in enforcing this policy and that he could overlook minor 
accidents of the type in which Hayes was involved.  Za-

kofsky took the accident repo
rt Hayes had prepared and 
placed the document in the 
Rochester terminal™s person-
nel records.  Contrary to the Respondent™s usual policy, 
however, he did not enter the accident on Red Star™s cor-
 10 Because the truck was over 10 year
s old, Wood did not attempt to 
restore the vehicle to its original condition. 
 USF RED STAR, INC. 55porate computer.  Zakofsky testified that he did not enter 
the accident because he fear
ed Morin and Liller would 
seize on the incident as a 
pretext to terminate Hayes. 
After Zakofsky issued Hayes a written warning, Morin 
called and asked him if he had started ﬁweeding Hayes 
out.ﬂ  Zakofsky replied that he was not going to do this.  

Later in May, Liller visited the Rochester terminal and 
said that Zakofsky had to let Hayes go because of the 
negotiations with the Union.  Zakofsky protested that 
Hayes™ discharge would constitute ﬁillegal racketeering,ﬂ 
but Liller insisted that Hayes had to go. 
About this time, Zakofsky mentioned Hayes™ situation 
to shop steward Frank Sapienza.  After Zakofsky said 
that he feared he was going to lose his own job over the 

matter and requested that Sapienza attempt to resolve the 
problem with Posato and Cantwell, Sapienza said that he 
did not want to get in the middle of this problem.   
The judge found that, following Liller™s visit, Zakof-
sky began using another casual driver even though Hayes 
was available for work.  Morin phoned Zakofsky at the 

end of May and said that the Union had accepted the deal 
and that Zakofsky should post the new bids for start 
times.  Liller™s diary showing phone calls that he made 
and received, which was introd
uced into evidence at the 
hearing, has the following entry for May 23 regarding a 

call from Morin. 
 Ron MorinŠ3:33 PM  
(a) P&D ﬁsickﬂ Rochester.  
(b) Frank Prata. [sic]
11 (c) Bid OKŒ60 daysŠ10 hr. peddle, shuttles, varied 

starts.  
(d) W. Z. not using as we have asked
!12  Liller admitted in his testimony that he did not learn of 
Hayes™ accident until the following day, May 24, when 
Morin called to tell him of this incident.
13 The judge found that Zakofsky changed his mind 
about ﬁnot usingﬂ Hayes later in May and again began 

calling Hayes to work as a casual driver.  On June 6, 
                                                          
                                                           
11 It appears that Liller was referri
ng to the Union™s president, Frank 
Posato, and incorrectly spelled Posa
to™s last name in his phone log. 
12 The judge found that item (c) of the log entry referred to the start-
ing time agreement with respect to its substantive terms.  While ac-
knowledging that Hayes™ name did not appear in the May 23 log entry, 
he found that item (d) referred to th
e Hayes situation.  In this regard, 
the judge concluded that Liller™s 
May 23 entry in his phone log was 
consistent with Zakofsky™s testimony that Liller and Morin had previ-

ously told him to stop using Hayes and that Zakofsky at this point had 
followed their orders.  Thus, after reviewing that phone log entry, the 
judge found that ﬁit shows that on 
May 23, Morin called Liller and told 
him that the Union had accepted the company™s proposal regarding the 
starting times and that as per the pr
evious requests of Liller and Morin, 
Wayne Zakofsky was not using Hayes anymore.  
13 Liller also testified that he ha
d never heard of Hayes until May 24, 
but the judge found that this claim ﬁi
s contradicted by his diary entry of 
May 23.ﬂ 
Liller called Zakofsky and asked him why Hayes was 
working again.  Liller insisted that Zakofsky had to get 
rid of Hayes, who Liller noted was only 4 days short of 

attaining ﬁpreferred statusﬂ 
under the contract with ac-
cess to the grievance procedure.  Later that day, Zakof-
sky sent Liller a four-page e-mail message in which he 
refused to discharge Hayes because he believed that the 
Union was attempting to ﬁblackballﬂ him. 
On June 7, Liller again called Zakofsky and reiterated 
that he had to get rid of Hayes.  When Zakofsky ob-

jected, Liller said that he had a plane to catch and that 
Zafofsky had 30 seconds to make up his mind to dis-
charge Hayes or else Liller would discharge Zakofsky.  
Zakofsky immediately agreed 
to terminate Hayes.  The 
next day, when Hayes visited the terminal to get his pay-
check, Zakofsky said that Red Star was not going to em-
ploy him any longer.   
On June 9, Liller phoned Zakofsky and asked why he 
had not entered the accident 
involving Hayes into Red 
Star™s computer.
14  Zakofsky replied that he had not done 
this because it was a minor accident involving minimal 
damage that the mechanic had quickly repaired.  Later 
that day, Zakofsky sent an e-mail to Liller stating his 
reasons for not entering Ha
yes™ accident into the com-
puter and complaining about Red Star and the Union 
trading an employee™s job for more favorable work rules. 
Thereafter, on June 12, Red Star™s president, Fred Rat-
ner, called Zakofsky and as
ked about Hayes™ accident.  
When Zakofsky wanted to
 discuss the ﬁracketeering 
that™s going on,ﬂ Ratner said he knew nothing about 
racketeering and hung up.  Liller then went to the Roch-
ester terminal on June 21, and informed Zakofsky that 
Red Star was terminating him 
for failing to report Hayes™ 
accident on the computer.  
1. Red Star unlawfully discharged Hayes 
In adopting the judge™s finding that Red Star unlaw-
fully acceded to the Union™
s demand that it discharge 
Hayes, we stress that Red Star had a difficult time find-

ing qualified drivers, such as
 Hayes, who were willing to 
drive on a casual basis.  Thus, Red Star hired Hayes as a 
casual in 1994 and again in 1995 after RMA/Kolko laid 
him off.  The record shows that Red Star had no prob-
lems with Hayes™ driving before his minor accident on 
April 28, described above. 
On his return to Red Star™s employ in January 1995, 
Hayes told Zakofsky that he thought that the Union was 

attempting to blackball him becau
se of his internal union 
politics.  Cantwell, who had defeated Hayes in the union 

election, later made derogatory remarks to Zakofsky 
about Hayes™ employment with Red Star that tended to 
confirm Hayes™ view of the situation.  Indeed, Cantwell 
directly asked Zakofsky why he was still using that 
 14 Although the judge found that Liller and Zakofsky spoke on June 
8, the record shows that this phone conversation actually occurred on 
June 9. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 56ﬁscumbagﬂ while referring to Hayes.  Morin, the Re-
spondent™s management official, later told Zakofsky that 
Cantwell had described Hayes as a ﬁtroublemaker.ﬂ  
Morin subsequently informed Zakofsky in early April 
that the Union wanted Re
d Star to cease employing 
Hayes as a casual driver. 
We agree with the judge that, when Red Star and the 
Union met on April 28 to discuss the Union™s proposal 
regarding starting times, Posato implicitly referred to 

Hayes™ discharge (in telling Red Star™s officials that they 
knew what he wanted in return for the Union™s accep-
tance of Red Star™s proposals).  We note that Red Star 
has argued that Posato™s comment had nothing to do with 
Hayes™ employment status.  Red Star relied on Posato™s 
testimony that, while conceding he made this remark, he 
was referring to his desire to have the Rochester drivers 
represented by his local haul freight all the way to Buf-
falo, providing them with additional work.  We find that 
the judge properly rejected 
this argument because the 
evidence clearly shows that bo
th Red Star and the Union 
desired this change and that each side knew it.  For this 
reason, we do not find that 
the extension of the Rochester 
drivers™ runs from Batavia to Buffalo was any kind of 
concession on Red Star™s part to the Union.   
Furthermore, Morin™s remark to Zakofsky on April 28, 
after briefly meeting in private with Posato, that Hayes 

ﬁwas goneﬂ provides additional support for the judge™s 
conclusion that Hayes™ discharge was the quid pro quo 
for the Union™s agreement on starting times.  We stress 
that Morin subsequently called Zakofsky and asked if he 
was ﬁweeding Hayes out.ﬂ  After Zakofsky objected to 
doing this, Zakofsky™s direct superior, Liller, visited the 
Rochester terminal and told Zakofsky that Hayes had to 
go because of the negotiations
.  Although Liller™s diary 
entry for May 23 that ﬁW. Z. not using as we have 
asked!ﬂ may not quite be ﬁa ‚smoking gun™™™ as the judge 
found, we do conclude from the timing of the events that 

Liller™s written comment, occurring as it did shortly after 
he visited the Rochester terminal and contemporaneous 
with Zakofsky™s ceasing of Haye
s™ services, also tends to 
establish that Red Star wanted to discharge Hayes in or-
der to satisfy the Union.
15  Thus, for the reasons stated 
                                                          
                                                                                             
15 Red Star argues that Zakofsky testified that he did not stop using 
Hayes until after Memorial Day (whi
ch was May 29) and therefore the 
telephone log entry cannot be read as the judge did.  The General 
Counsel responds, however, that, if Zakofsky didn™t stop using Hayes 
until after Memorial Day, the log entry ﬁW Z not using as we have 
asked!ﬂ was a veiled reference to Zakofsky™s 
refusal
 to phase out Hayes.  In either event, we agr
ee with the General Counsel that the 
term ﬁnot usingﬂ refers to Hayes 
and belies Liller™s contention that the first time he heard of Hayes was on May 24, the day after this phone 
log entry.   
Red Star also argues that the judge™s reading of part (d) of the tele-
phone log as referring to Zakofsky™s not using Hayes is inconsistent 
with his alleged finding that on Ma
y 24, Liller called Zakofsky to tell 
him not to use Hayes.  It is not cl
ear, however, that the judge, in fact, 
credited Liller that he had made such a call.  However, we note that the 

judge did find Liller™s testimony co
nfirmed by a diary entry on May 24 
here, we find that the General Counsel has established by 
a preponderance of the evidence 
that Red Star agreed to 
the Union™s demand that it discharge Hayes, who the 
Union sought to retaliate against for his internal union 
activities. 
Nor do we find that the Respondent has satisfied its 
burden of establishing its defense that it would have dis-

charged Hayes because of th
e accident on April 28 even 
absent its unlawful motivation.  Red Star contends that 
its policy requires the discharge of casual drivers who 
have preventable accidents.  
However, the judge credited 
testimony that Terminal Manager Zakofsky had discre-

tion to overlook minor accide
nts involving casual driv-
ers.  As explained below, we find that the documentary 
evidence offered by Red Star also fails to establish that 
the Respondent™s policy 
requires the discharge of a cas-
ual driver who has a preventable accident, or that the 
policy has been so applied. 
As noted above, the judge credited Zakofsky™s testi-
mony that although the Respondent had a general policy 
that casual drivers involved
 in preventable accidents 
were subject to discharge, Zakofsky and other terminal 

managers had been given discretion in enforcing the dis-
puted policy, including the authority to overlook minor 
accidents not involving prope
rty damage.  The credited 
testimony included testimony about a specific instance in 
which Liller expressly condon
ed Zakofsky™s decision to 
keep using a casual driver who had a preventable acci-

dent, telling Zakofsky it was his ﬁcall.ﬂ
16  In addition to 
this credited testimony, it is undisputed that no casual 
driver had been discharged for having a preventable ac-
cident at the Rochester term
inal in the 10 years before the hearing. 
With respect to the documentary evidence presented 
by Red Star in support of its alleged policy, we note first 
the partial and selective nature of its record search.  Liller 
testified that ﬁwe requested our payroll department to go 
to payroll records of 
terminated
 personnel files, and pull 
for us records of casual employees.ﬂ  (Emphasis added.)  
 stating ﬁ(c) Talk with WayneŠHayes accident?ﬂ  In his supplemental 
decision, the judge generally found ﬁt
he testimony of Mr. Liller was not 
accurate.ﬂ  Also, on May 24, Zakofs
ky, who generally was credited, did 
not testify that such a phone call was made.  More importantly, it is 

clear that the judge discredited Liller that May 24 was the first time that 
he had heard of Hayes in light of the telephone log entry of May 23, 
which we found referred to Hayes™ s
ituation.  Moreover, if Liller did 
make a phone call to Zakofsky on May 24 instructing him not to use 
Hayes, and if this phone call was tr
iggered by Liller™s receiving infor-
mation about Hayes™ accident, the j
udge nonetheless found that ﬁgiven 
the sequence of events, it [is] clear to
 me that the decision to discharge 
Hayes was made by Morin and Liller before May 23, 1995; this being a 
time before they discovered that Hayes had the accident.ﬂ  
16 Liller was formerly a terminal ma
nager at Newark before he be-
came vice president for terminals.  
At the time of the hearing, Liller 
was a consultant to Red Star under a severance agreement.  Our dis-

senting colleague™s assertion that 
the judge implicitly discredited Za-
kofsky™s testimony regarding Liller™s 
remark fails to take into account 
the judge™s discrediting of the Respondent™s witnesses to the extent that 

their testimony conflicted with Zakofsky™s.   
 USF RED STAR, INC. 57Liller did not enlist a search of records of ﬁpreventable 
accidentsﬂ (the PIVAs, i.e., 
preventable injury vehicle 
accidents) and then determine 
the nature, if any, of the 
discipline imposed on the casual driver involved.  Thus, 
the very nature of this limited search confirms only that 
some casual drivers have been discharged for ﬁprevent-
able accidents,ﬂ a fact that is 
not in dispute.  It does not 
show that all casual drivers who have had such accidents 

have been discharged. 
Next, we note that even those documents that were en-
tered into evidence are of limited value in establishing 

the existence of any policy requiring the discharge of 
casual drivers involved in preventable accidents.  Red 
Star has approximately 32 terminals in the eastern United 
States and the produced documentary evidence is from 
only 13 terminals. 
Further, of 36 incidents documented by Red Star, 4 in-
volve ﬁprobationaryﬂ employees
.17  Two of the exhibits 
consist only of an accident re
port with no indication of 
either the driver™s employment status or reason for the 
discharge.  Another eight documents give either a reason 
other than an accident or re
asons in addition to an acci-
dent for the discharge.   One from the Philadelphia ter-
minal indicates that the driver voluntarily resigned.  One 
from Syracuse notes the driver is ﬁno longer available for 
work.ﬂ  One from the Hartford terminal records the cas-
ual driver™s discharge as due to the failure to report the 
accident to the dispatcher, while a letter from the Re-
spondent to the driver cites both the failure to report the 
accident and the driver™s failure to operate the vehicle in 
a safe manner.  One from the Respondent™s Boston op-
eration, states ﬁbetter qualified applicants, preventable 
accident.ﬂ  Two state only that the driver ﬁdoes not meet 

TNT Red Star Express Standards.ﬂ  One simply notes 
ﬁdisqualified,ﬂ while another st
ates only that the driver 
has not worked since the accident. 
Of the remaining 22 records indicating that the driver 
was discharged for an accident or a ﬁpreventable acci-
dent,ﬂ 1 contains the qualification that the discharged 
driver was a ﬁnew hire.ﬂ  Fifteen of these reports, includ-
ing one recommending that the driver be rehired, concern 
accidents involving either dama
ge to a customer™s prop-
erty including fences, signs,
 guardrails, and equipment, 
or accidents involving other ve
hicles.  Only seven docu-
ments concern discharges resulting from damage to Red 
Star™s equipment, and each of these accident reports de-
                                                          
                                                           
17 Two of these reports list the employment status as ﬁcontractﬂ not 
ﬁcasual,ﬂ and the written explana
tion for these discharges is 
ﬁ[p]robationary employee terminated in accordance with Article 3, 
Section 2 of the National Master Freight Agreement.ﬂ  The third lists 
the employment status as ﬁregular full timeﬂ and the reason for termina-
tion as ﬁfailing to report an acc
ident.ﬂ  The fourth involves a 
ﬁ[p]robationary employeeﬂ
 discharged for ﬁunsatisfactory work per-
formance.ﬂ 
tail damage more extensive and costly than the $15 in 
labor costs to repair Hayes™ truck.
18 We find that this evidence is insufficient to establish 
that the Respondent had a policy of discharging all cas-

ual employees involved in 
preventable accidents, and 
that it therefore would have discharged Hayes because of 
his accident, absent his protected activity.  
Accordingly, we find that Red Star™s reliance on 
Hayes™ minor accident as th
e basis for discharging him 
was pretextual.  The real reason, as we have found, was 
that Red Star had promised the Union that it would dis-
charge Hayes in exchange 
for the Union™s concessions 
on the drivers™ starting time. 
 There is no other explana-
tion for Red Star™s reliance on this minor incident as the 

ground for discharging an otherwise satisfactory em-
ployee who worked in a job Red Star had difficulty fill-
ing.  In reaching this conclusion, we reiterate that Red 
Star has not shown that Liller and Morin even knew of 
Hayes™ April 28 accident be
fore Morin had agreed on 
April 28 that the Respondent would discharge Hayes in 

exchange for the Union™s con
cessions on starting time.  
Indeed, as the judge found, 
the evidence shows that Lil-
ler and Morin had decided to discharge Hayes and that 
Zakofsky had briefly stopped ﬁusingﬂ Hayes before these 
management officials learne
d of Hayes™ minor accident 
on May 24. For these reasons, we reject Red Star™s ar-
gument that Hayes™ accident of April 28 provided an 
intervening cause that enabled Red Star to discharge 
Hayes for job misconduct without violating the Act. We 
therefore conclude that Red 
Star has violated Section 
8(a)(3) and (1) of the Act by effectuating the Union™s 

demand that it terminate Hayes as a casual driver.
19  2. The Union caused Hayes™ discharge 
The same factors that we cite
d in finding that Red Star 
unlawfully discharged Hayes also support our conclusion 
that the Union caused this discharge in violation of Sec-
tion 8(b)(1)(A) and (2).  In arguing for a contrary result, 
 18 Our dissenting colleague character
izes 4 of the 36 incidents docu-
mented by Red Star as ﬁcomparableﬂ to Hayes™ accident.  We disagree 
with this characterization.  The incident involving Oviatt resulted in 
damage to his truck as well as to 
a customer™s property, namely; ﬁpull-
ing a guardrail away from its post.ﬂ  The incidents involving Smith and 
Riley resulted in damage to their vehi
cles more costly than the damage 
to Hayes™.  Although the incident report involving Link notes that there 
was no damage to his vehicle, Link describes the accident as ﬁbacking 
into loading dockﬂ while another vehicle tried to pass.  Further, the 
filing of an automobile accident repo
rt with the Respondent™s insurance carrier suggests that both the driver and the Respondent expected an 
insurance claim due to property damage resulting from the incident. 
19 Red Star has also argued that the Board should deny Hayes™ rein-
statement because he did not list tw
o of his previous employers on the 
job application that he submitted to 
it.  We note, however, that the 
evidence shows that Hayes specifica
lly mentioned to Zakofsky, Red 
Star™s hiring official, that his appli
cation did not include all of his prior 
employers during their job interview.  Thus, it is clear that Zakofsky 
accepted the application and hired Hayes knowing that his application 
was missing this information.  For this reason, we reject Red Star™s 
argument that Hayes is not entitled to reinstatement.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58the Union has stressed that the judge relied extensively 
on statements made by Morin, Red Star™s agent, to sup-
port his finding that Hayes™ discharge was the quid pro 
quo for the Union™s concessions on starting times.  The 
Union asserted that those a
dverse statements that Zakof-
sky attributed to Morin, who was unavailable as a wit-
ness due to his death, constituted objectionable hearsay 
and therefore were inadmissible as evidence against the 
Union.  We reject the Union™s argument for the reasons 
stated below.   
Rule 801(d)(2)(E) of the Federal Rules of Evidence 
permits the admissibility of Morin™s statements against 
the Union if the evidence sh
ows that Morin made them 
ﬁduring the course and furt
herance of [a] conspiracyﬂ 
between Red Star and the Union that resulted in Hayes™ 

discharge.  We find that there is sufficient evidence here, 
independent of the hearsay 
statements attributed to 
Morin, of the Union™s animus towards Hayes to warrant 
treating the Union as a co-conspirator in pursuing this 
unlawful objective.  In so concluding, we rely on the 
derogatory remarks about Hayes that Cantwell made to 
Zakofsky in early 1995, and in particular Cantwell™s in-
quiry concerning why Zafofsky was still using that 

ﬁscumbag.ﬂ  We also stress
 the comments that Posato made to Zakofsky and Morin at the end of the bargaining 
session on April 28, when he told them that ﬁyou know 
what I wantﬂ in return for 
the Union™s concessions on 
starting times.  We have concluded above that the most 

logical inference emanating fr
om Posato™s statement is 
that the Union wanted Red Star to discharge Hayes as a 
concession for relinquishing the longstanding restriction 
on starting times.  We therefore find that the conduct of 
Union Agents Cantwell and Posato tends to establish by 
a preponderance of the evidence that there was a conspir-
acy between the Union and Red 
Star to terminate Hayes™ 
employment. 
Based on this evidence implicating the Union as a co-
conspirator in Hayes™ unlawful discharge, we find that 
Morin™s statements to Zakofsky ﬁin furtherance of the 
conspiracyﬂ are attributable to the Union as a participant 
in this unlawful scheme under Rule 801(d)(2)((E).  Thus, 
the Union, as well as Red Star, bears responsibility for 
Morin™s conduct as he sought to arrange Hayes™ dis-

missal in order to satisfy the Union™s bargaining demand.  
We therefore adopt the judge™s finding that the Union 
violated Section 8(b)(1)(A) and (2) of the Act by causing 
or attempting to cause Red Star to discharge Hayes. 
3. Red Star violated  Section  8(a)(1) by  discharging 
Zakofsky 
In adopting the judge™s finding that Red Star unlaw-
fully terminated Zakofsky, we stress that Red Star had 

employed Zakofsky as the Rochester terminal manager 
for 11 years and that, as th
e judge found, there was no 
showing that he was anythi
ng but competent while work-
ing in this capacity.  Furt
her, as stated, the evidence 
shows that Red Star informed Zakofsky that he should 

use his own discretion in managing terminal operations.  
We have concluded that Zakofsky thought that he was 
acting pursuant to the discretion that Red Star had af-
forded him when he did not discharge Hayes after Hayes 
had a preventable accident th
at involved a mere $15 in 
damages.  Zakofsky™s action also was consistent with the 
comments made to him by the Buffalo and Syracuse ter-
minal managers that, in some instances, they would not 
overlook minor accidents caused by casual drivers be-
cause of the difficulty in re
placing them.  We also note 
that, as Zakofsky testified, this minor accident was ex-

actly the kind of event that, if Liller and Morin had 
known about it, they would have utilized as a pretext to 
terminate Hayes while fulfilling Red Star™s agreement 
with the Union.
20 For these reasons, we conclude that Red Star has failed 
to demonstrate that Zakofsky engaged in any misconduct 
that would have caused Red Star to discharge him for 
legitimate reasons.  Thus, we agree with the judge that 
Red Star seized on Zakofsky™s failure to report the acci-
dent to mask the actual reason for Zakofsky™s discharge 
which was his refusal to participate in the unlawful 
scheme with the Union to get rid of Hayes.  In reaching 
this conclusion, we rely on the evidence that Zakofsky™s 
discharge occurred less than 2 weeks after Red Star had 
acceded to Hayes™ terminati
on in violation of Section 
8(a)(3).  We also stress that, given Red Star™s failure to 

assert at the time of Zakofsky™s discharge that his per-
formance as terminal manager was deficient in any other 
respect, there can be no other reason that Red Star would 
suddenly discharge a competent manager with 11 years™ 
tenure.
21   Accordingly, we conclude th
at Red Star violated Sec-
tion 8(a)(1) of the Act by discharging Zakofsky because 
he refused to participate in its unlawful conspiracy with 
the Union to effectuate Hayes™ discharge.  We find that 
Zakofsky™s discharge in these circumstances was unlaw-
ful. AMENDED 
CONCLUSIONS OF 
LAW Insert the following as Conclusions of Law 3 and re-
number the subsequent Conclusion of Law. 
ﬁ3. By discharging its terminal manager, Wayne Za-
kofsky, because he refused to follow orders requiring 

him to discharge Hayes in violation of the Act, the Re-
spondent has violated Section 8(a)(1) of the Act.ﬂ 
                                                          
 20 While Zakofsky failed to report th
e accident, that failure, as ex-
plained by the judge ﬁwas motivated by his refusal to be a part of the 
illegal trade worked out between the 
Union and Morin for a start time 
agreement in exchange for Hayes™ jo
b,ﬂ and therefore was inextricably 
tied to his justifiable belief that it w
ould be used as a pretext to fire 
Hayes. 
21 Although Red Star has contended that, in any event, Zakofsky is 
ineligible for reinstatement because 
he was derelect in his duties by 
failing to report the accident, we find
 no merit to this position for the 
same reasons stated above. 
 USF RED STAR, INC. 59ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondents, 
USF Red Star, Inc., a U.S. 
Freightways Company, Roches
ter, New York, its offi-

cers, agents, successors, and assigns, and Local 118, In-
ternational Brotherhood of 
Teamsters, Rochester, New 
York, its officers, agents, and representatives, shall take 

the action set forth in the recommended Order. 
 MEMBER BRAME
, dissenting. 
Contrary to my colleagues, I would reverse the judge 
and find that Respondent USF Red Star, a U.S. Freight-

ways Company (Red Star) has shown that it would have 
discharged John M. Hayes even in the absence of his 
internal union activities.  Based on the evidence that 
Hayes was a casual truckdriver who had a preventable 
accident, I would find that Re
d Star lawfully terminated 
Hayes, as fully discussed below, pursuant to its well-

established company rule that
 requires the discharge of 
any casual driver causing such an accident.  The judge™s 
further findings that Respon
dent Teamsters (the Union) 
violated Section 8(b)(1)(A) and (2) of the Act by its ﬁef-
ficacious demandﬂ for Hayes™ discharge and that Red 
Star violated Section 8(a)(1) of the Act by discharging 
Terminal Manager Wayne Zakofsky because he refused 
to participate in the alleged unlawful scheme to effectu-
ate Hayes™ termination are 
dependent on whether Red 
Star unlawfully discharged Hayes and, as I would dis-
miss that allegation, I also disagree with the majority™s 
and the judge™s findings of these additional violations. 
The evidence shows that Red Star, a trucking com-
pany, rehired Hayes to work as a casual driver at its 
Rochester, New York terminal in January 1995.
1  Before 
Hayes returned to Red Star, he was defeated as a candi-
date for secretary-treasurer
 of the Union by the incum-
bent, John Cantwell, in a hotly contested election.  The 
General Counsel presented evidence suggesting that 
Cantwell, in particular, and also the Union™s president, 
Frank Posato, were resentful that Hayes had run for of-

fice opposite their slate of candidates. 
In March 1995,
2 two trucking companies closed their 
Rochester terminals resulting in jobs lost by the Union™s 
members.  Terminal Manager Zakofsky and Ron Morin, 
Red Star™s director of field services, decided that in light 
of this situation they would explore the possibility of 
modifying the guaranteed starting time provisions for 
drivers in the collective-barg
aining agreement, which had 
been in existence for years and which had greatly hin-
                                                          
                                                           
1 Hayes also had worked for Red Star
 as a casual driver the previous 
year.  Pursuant to Red Star™s coll
ective-bargaining agreement with the 
Union, Red Star can employ casuals 
to replace drivers, who are absent 
due to vacation or illness, and ma
y discharge casual drivers without regard to the contractual grievance procedure, unless they work 45 days 
in any 90-calendar day period at wh
ich time their discipline becomes 
subject to the grievance provisions.  
2 All dates are in 1995, unless otherwise noted. 
dered Red Star™s ability to assign work on a cost-
effective basis.3  When Red Star raised this issue to the 
Union, Posato invited Red Star to submit a bid for the 
Union™s consideration.  Red Star™s officials prepared a 
bid proposal and scheduled a meeting with the Union, on 
April 28, to discuss their proposal. 
On the morning of April 28, Hayes had an accident 
when he backed his truck into an overhanging steel beam 
at a customer™s dock causing the rollup door on the back 
of the truck to jam.  Hayes immediately called Zakofsky 
and reported the accident to him.  When Hayes returned 
to Red Star™s terminal, a mechanic pried open the truck 
door and Hayes loaded the remaining freight onto an-
other truck to complete the deliveries.  Zakofsky later 
issued Hayes a written warning for the accident and gave 
a copy of it to the shop steward.  Although Zakofsky 
placed a copy of the accident report that Hayes had pre-
pared in Hayes™ personnel record, in contravention of the 
usual practice, he did not enter the accident on Red Star™s 
corporate computer.   
During the meeting on April 28, Morin and Zakofsky 
presented a new proposal on starting times and threat-
ened to close the Rochester te
rminal if the Union did not 
agree to it.  The evidence may suggest that the Union 
was willing to accept Red Star™s proposal if Red Star 
terminated Hayes as a casual dr
iver.  It also appears that 
Morin, who was deceased at the time of the hearing, was 
willing to approve Hayes™ dismissal as the quid pro quo 
for the Union™s concessions on starting times.  Zakofsky 
testified at the hearing, however, that he objected to the 
proposed agreement because he
 thought that Red Star™s 
discharge of Hayes in these circumstances would consti-

tute illegal racketeering. 
In May, Morin phoned Zakofsky and asked whether he 
had started ﬁweeding Hayes out.ﬂ  Red Star™s vice presi-
dent, Roy Liller, visited the Rochester terminal later in 
May and instructed Zakofsky that he had to terminate 
Hayes because of the union negotiations.  On both occa-
sions, Zakofsky protested the orders directing him to 
dismiss Hayes.  Nonetheless, following Liller™s visit, 

Zakofsky began using another casual driver even though 
Hayes was available for work.    
Some time thereafter, how
ever, Zakofsky again as-
signed Hayes work as a casual driver.  On May 24, 

Morin phoned Liller and info
rmed him of Hayes™ acci-
dent that Zakofsky had not reported.  I am satisfied that 
the judge found that on that day Liller called Zakofsky 
and told him not to use Hayes.
4  Red Star has a company 
rule requiring that terminal managers automatically dis-
charge any casual driver who has a preventable accident.  
 3 These provisions guaranteed driv
ers a start time between 7 and 
8:30 a.m. and required Red Star to pay overtime to any driver who 
began work before 7 a.m. and to pa
y any driver who started after 8:30 
a.m. as if the driver had started working at 8:30 a.m. 
4 The judge found that
 Liller™s testimony on this point was ﬁcon-
firmedﬂ by an entry in his diary for May 24. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60Red Star also presented evidence at the hearing showing 
over 30 instances in which it had discharged casual driv-
ers because they had preventa
ble accidents.  Thereafter, 
on June 6, Liller called Zakofsky and insisted that he had 
to get rid of Hayes.  After another conversation on June 7 
in which Liller threatened Zakofsky with discharge if he 
failed to follow orders on Hayes, Zakofsky told Hayes 
the following day that Red Star was discharging him.  
Red Star later terminated Za
kofsky on June 21, because 
he violated company policy by failing to report Hayes™ 
accident on Red Star™s computer. 
Assuming arguendo there is 
evidence here suggesting 
that Red Star and the Union had agreed to an unlawful 
scheme that would have caused Hayes™ discharge, I 

would find that the accident
 Hayes had on April 28 was 
an intervening occurrence that
 provided Red Star with a 
lawful reason to discharge him.  Here, there is no dispute 

that Hayes had a preventable accident when he backed 
into the customer™s do
ck that day.  It is also clear that 
Red Star, as the majority and the judge have conceded, 
has an established policy requiring the discharge of any 
casual driver who has a preventable accident.  Thus, 
Hayes™ preventable accident 
provided Red Star with a 
lawful reason to discharge him notwithstanding any evi-
dence that Red Star was in the process of ﬁweeding [him] 
outﬂ for reasons violative of the Act.
5  My colleagues™ 
and the judge™s reliance on evidence that Red Star may 
have decided to discharge him before learning of the 
accident is misplaced in this 
case where, through his own 
negligence, Hayes had a preventable discharge that 
would have caused his discharge in any event.
6 Furthermore, as stated, Re
d Star introduced into evi-
dence at the hearing over 30 accident reports of prevent-
able accidents involving ca
sual drivers, along with 
change of employment status reports showing that these 
preventable accidents had resulted in the causal driver™s 
termination in every case.  Despite this overwhelming 
evidence demonstrating the consistency of Red Star™s 
                                                          
                                                           
5 In passing, I note that my colleagues and the judge interpret Liller™s 
diary entry of May 23 as establishing that the Respondent had stopped 
using Hayes as a casual driver before Liller and Morin learned of 
Hayes™ accident the following day.  I have some misgivings about this 

finding based on the factual controvers
y in the record 
as to the exact 
date that the Respondent ceased em
ploying Hayes.  Thus, Zakofsky 
himself testified that he stopping
 giving Hayes any work assignments 
ﬁright after Memorial Day,ﬂ which was May 29 that year.  I also note 
that the General Counsel, in his reply brief to the Respondent™s original 
exceptions, suggested a different interpretation of the May 23 diary 

entry by asserting that Liller™s comment that ﬁW. Z. not using as we 
have asked!ﬂ was a veiled reference to Zakofsky™s 
refusal to phase out 
Hayes.  For these reasons, although it is not critical to my decision in 
this case, I do not find that this record neatly establishes the timeline 
that it necessary for the finding of 
a violation under the majority™s and 
the judge™s view of the case. 
6 See Mission Valley Ford Truck Sales, 
295 NLRB 889, 892Œ895 
(1989), in which the Board adopted the judge™s finding that the em-
ployer lawfully discharged a mech
anic for failing to perform assigned 
work 1 day after the employer thre
atened him with discharge because 
of his union activities.   
practice with respect to casual drivers, the judge found 
that Red Star had failed to establish ﬁwhether 
every cas-
ual driver having a preventa
ble accident was invariably 
discharged.ﬂ  The judge, in effect, required Red Star to 

prove the negative.
7  Red Star, however, satisfied its bur-
den by introducing evidence of its inflexible rule and 30 
instances of consistent enfo
rcement.  The General Coun-
sel introduced no specific ev
idence that Red Star ever 
ignored, forgave, or declined to act on any preventable 
accident by a casual driver.
8  Indeed, the Board has found 
that an employer has acted consistently with its past 

practice in discharging an employee based on much less 
supporting evidence than exists here.
9  In short, Red 
Star™s evidence fully supported the negative proposition 
that it allowed no exceptions to its general policy of dis-
charging every casual driver who has a preventable acci-
dent.  The General Counsel had the opportunity to pre-
sent evidence of exceptions but failed to provide it.  Al-
though my colleagues conclude that Red Star™s defense 
 7 In finding that the Respondent 
had not met its burden here, the 
judge engaged in what one might call the ﬁfallacy of fairness,ﬂ a prac-
tice whereby those who both decide a case and also establish the evi-
dentiary burden that a party must satis
fy to win, first satisfies the re-
quirement of fairness by fixing an 
evidentiary burden, which just hap-
pens to exceed a party™s ability to satisfy it from the record, and then 
ﬁimpartiallyﬂ finds that the party mu
st lose because of its failure to 
meet this burden.  This fallacy is
 akin to what Thomas Sowell has 
called the ﬁprecisional fallacyﬂ: ﬁthe 
practice of asserting the necessity 
of a degree of precision exceeding that required for deciding the issue 

at hand.  Ultimately there is no degree of precisionŠin words or num-
bersŠthat cannot be considered in
adequate by simply demanding a 
higher degree of precision.ﬂ  Thomas Sowell, 
Knowledge and Deci-
sions, 291 (HarperCollins, 1980, 1996) (emphasis in original).  
8 My colleagues claim that the ﬁc
redited testimony included testi-
monyﬂ that, in one instance, Liller 
allowed Zakofsky to decide whether 
to retain an unnamed casual driver
 who had a preventable accident.  
Although the judge credited significant aspects of Zakofsky™s testi-

mony, I note that, contrary to the majority™s intimation, the judge did 
not credit Zakofsky™s testimony regard
ing this alleged incident.  In-deed, the judge failed to
 discuss this evidence that my colleagues rely 
on in either of his decisions here.  Nor can my colleagues claim that the 
judge credited Zakofsky on all his testimony.  For example, Zakofsky 
initially testified that he had discretion not only not to discharge casuals 
with preventable accidents but also not to report such accidents.  He 
later recanted such testimony and th
e judge found he had no discretion 
to fail to report accidents.  I further note that the judge specifically 
found that ﬁthis type of situation has not arisenﬂ at either the Respon-
dent™s Rochester or Buffalo terminal
s for the past 10 years.  For all 
these reasons, including Zakofsky™s failure to provide any specific 
information regarding the casual dr
iver he purportedly did not termi-
nate, I find that the judge either im
plicitly discredited Zakofsky™s testi-
mony on this point or the incident Zakofsky was referring to happened 

so long ago that it is no longer relevant here. 
9 Merillat Industries, 307 NLRB 1301, 1303 (1992) (employer justi-
fied discharge by demonstrating th
at it had discharged one other em-

ployee for theft even though the circumstances were not ﬁon all foursﬂ 
with the situation there).  See also 
West Covina Disposal, 
315 NLRB 
47, 63Œ64 (1994) (
no unfair labor practice f
ound in Carrillo™s discharge 
where the employer had discharged
 one other employee who had an 
ﬁat-faultﬂ accident during the same time period
); Norbar,
 267 NLRB 
916, 918 (1983), modified on other grounds 752 F.2d 235 (6th Cir. 
1985) (employer lawfully discharged driver Tucker based on evidence 

showing that it had discharged four 
other drivers for similar accidents). 
 USF RED STAR, INC. 61was pretextual based on Zakofsky™s vague testimony that 
he and two other terminal managers may have ignored 
accidents by casual drivers b
ecause of the difficulty they had in finding qualified casual drivers, I stress that Za-
kofsky did not provide even one specific example of an 
instance in which they purportedly made exceptions to 
Red Star™s general policy.  I also find it immaterial that 
Hayes™ preventable accident 
resulted in only minor dam-
age to the vehicle absent evidence that Red Star™s policy 
differentiates among accidents according to the gravity of 
such accidents.
10  Therefore, contrary to the judge and 
my colleagues, I would find that Red Star has shown that 
the asserted reason for Hayes™ discharge was not pretex-
tual based on the evidence that it has a uniform practice 
of discharging casual driver
s who have preventable acci-
dents.
11   For these reasons, I would fi
nd that, although the Gen-
eral Counsel may have presen
ted a prima facie case that 
Red Star unlawfully discharged Hayes, Red Star demon-

strated that it has consistently discharged other casual 
drivers who have preventable accidents and that its dis-
charge of Hayes was consistent was that practice.  Ac-
cordingly, I would conclude that Red Star satisfied its 
burden under Wright Line
 in this case when it established 
by a preponderance of the evidence that it would have 

discharged Hayes even in the absence of his union activi-
ties.  Because as litigated by the General Counsel the 
remaining allegations involving Hayes and former Ter-
                                                          
                                                           
10 Although my colleagues try to blur
 this issue by scrutinizing the Respondent™s records of these accidents and raising concerns that even 
the General Counsel did not raise (and thus denying the Respondent the 
opportunity to respond), my own examination of the records discloses 
that a number of these accidents were
 no different in degree and kind 
than Hayes™ incident, particularly 
considering the size of the vehicles 
involved.  For example, the Respondent discharged casual driver James 
Riley for striking the truck™s left fr
ont bumper on a store retaining wall 
and scratching the bumper-fender light
.  In another instance, the Re-
spondent terminated casual driver 
Donald Link for a preventable acci-
dent that apparently caused no damage to Link™s truck or anyone else™s 
property.  While Link™s employee data
 change authorization form indi-
cates that he  ﬁ[d]oes not meet company requirements [accident]ﬂ, it 
seems to me that the Respondent 
was simply explaining that Link had 
been discharged for violating its policy regarding casual drivers who 
have preventable accidents.  In another case involving a casual driver, 
the Respondent discharged George Oviatt after he ﬁscr
ape[d]ﬂ the tires 
of his truck on a snowy day in a ﬁ[d]elivery area that had not been 
plowedﬂ causing minor damage to the 
customer™s guardrail.  Finally, 
the Respondent discharged casual driv
er Alfred Smith, with a notation 
on the accident report identical to that Link received on his, because his 
truck incurred damage to the right door and mirror, even though Smith 
claimed on the accident report that he
 was not driving the vehicle when 
the accident occurred.  In short, 
Hayes™ accident was comparable to 
those of Riley, Link, Oviatt, and Smith, which also had warranted dis-

charge under the Respondent™s policy on such incidents. 
11 See Transcon Lines
, 259 NLRB 1424 (1982), in which the Board 
similarly found that the employer ha
d shown that it uniformly followed 
its practice of discharging casual 
drivers who have preventable acci-
dents; and Synergy Gas Corp. v. NLRB,
 19 F.3d 649, 653 (D.C. Cir. 
1994), modifying in relevant part 309 NLRB 179 (1992) (employer 
consistently followed its practice of discharging drivers involved in 
serious accidents). 
minal Manager Zakofsky are, as stated, dependent on the 
lawfulness of Red Star™s termination of Hayes, I would 
dismiss the complaint in its entirety. 
   Doren Goldstone, Esq
., for the General Counsel. 
Paul M. Sansoucy, Esq. 
and Subhash Viswantathan, Esq
., for the Respondent Employer. 
Michael T. Harren Esq., for the Respondent Union
. DECISION STATEMENT OF THE 
CASE RAYMOND P. G
REEN, Administrative Law Judge.  This case 
was tried in Rochester, New York, on July 8Œ11, 1996.  The 
following charges were filed against the Respondent, USF Red 
Star, Inc., a U.S. Freightways Company,
1 in Case 3ŒCAŒ19698 
was filed by Zakofsky on Oct
ober 20, 1995, and an amended charge was filed by him on November 6, 1995.  The charge in 
Case 3ŒCBŒ6734 was filed by Ha
yes on January 17, 1995.  The 
charges in Cases 3ŒCAŒ19739 and 3ŒCBŒ6894 were filed by 
Hayes on November 20, 1995. 
On April 30, 1996, the Acting Director for Region 3 of the 
National Labor Relations Board (t
he Board) issued an amended 
consolidated complaint alleging as follows:  
1. That in or about, September 1994, the Union by a junior 
shop steward, promised John Haye
s a good job with benefits, if 
he would withdraw his candidacy for a union office.  
2. That from March 1995 until June 8, 1995, the Union had 
repeatedly requested that Re
d Star discharge Hayes.  
3. That the reason the Union requested the discharge of 
Hayes was because of his protected intraunion activities and for 

reasons other than his failure to tender uniformly required ini-
tiation fees and periodic dues.  
4. That on June 8, 1995, the 
Respondent, Red Star, acceded 
to the Union™s request and discharged its employee Hayes.  
5. That on or about June 21, 1995, Red Star discharged its Terminal Manager Wayne Zakofs
ky because he refused to 
commit an unfair labor practice, to wit: refusing to discharge 

Hayes in a manner that would conceal the Company™s unlawful 
motive.  
6. That by requesting and obtaining the discharge of Hayes 
the Union violated Section 8(b)
(1)(A) and (2) of the Act.  
7. That by acceding to the Union™s request for the discharge 
of Hayes, the Company violated Section 8(a)(1) and (3) of the 
Act.  
8. That by discharging Superv
isor Zakofsky because he re-
fused to participate in or coverup an unfair labor practice, the 
Company has violated Section 8(a)(1) of the Act.  
FINDINGS OF FACT
 I. JURISDICTION
 It is admitted and I find that the Company is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 

and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
 1 Although the original caption of the case indicated that the Em-
ployer™s names was TNT Red Star Express, Inc., the correct name of 
the Company is USF Red Star Inc., a U.S. Freightways Company. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62II. ALLEGED UNFAIR LABOR PRACTICES
 The Company is engaged in the freight business and operates 
about 32 trucking terminals in the eastern United States.  Each 
terminal has a manager who is in charge of its operations and 
supervises various categories of
 employees including, drivers, 
dockmen, mechanics, clerical employees, sales people, and 
other nonmanagerial employees.  
In Rochester, the terminal 
was managed by Wayne Zakofsky 
who had been employed in 
that capacity for 11 years.  At this terminal, there were about 30 
drivers and dockmen, plus, 3 cl
ericals and 1 mechanic.  John 
M. Hayes, at two separate times, was employed as a casual 
truckdriver at the Rochester terminal.  
The Company is party to the National Master Freight 
Agreement with the Internatio
nal Brotherhood of Teamsters, 
Chauffeurs and Warehousemen of
 America and the employees 
at the Rochester terminal are represented by Teamsters, Local 
118.  At appendix B of the agreement (G.C.Exh. 4 at p. 226), 
there is a local arrangement c
overing starting times between the 
Company and Local 118 which affects the Rochester operation. 

Without going into details at this point, it is noted that this 
provision becomes important later in this story
.  
                                                          
Hayes has been a member of Local 118 since 1977 and was 
employed by a company called Sexton Food until it closed its 

Rochester operations in 1993.  In February 1994, Hayes ob-
tained employment as a casual driver for Red Star and worked 
on an irregular basis until the summer of 1994 when he ob-
tained employment at another local company called 
RMA/Kolko which also had a contract with Local 118.  Hayes 
was laid off at Kolko in October 1994.  After this layoff, Hayes 
complained to the NLRB™s Regional Office that the Union had 
caused his termination and this 
allegation was dismissed by the 
Regional Director who stated, inter alia:  
 [T]he investigation revealed th
at you were hired as a tempo-
rary driver under the terms 
of the collective-bargaining 
agreement between the Employer and Local 118.  At the end 

of the Employer™s busy season when drivers returned from 
vacations and disability leaves, your temporary employment 
was terminated.  At the time of your termination, the em-
ployer also terminated another seasonal employee for the 
same reasons. 
 In January 1995, Hayes returned to work at Red Star as a 
casual drive.
2  Both Hayes and Zakofsky testified that Hayes 
told Zakofsky that he believed that the Union™s leadership was 
out to blackball Hayes because
 he had recently run for union office.  Zakofsky assured him th
at he would not be pressured 
by the Union. Hayes worked at
 Red Star until June 8, 1995, when he was fired.  As noted above, the General Counsel con-
tends that Hayes was discharged as a result of the Union™s de-
mands for his discharge and that
 Zakofsky was, thereafter, dis-
charged because he opposed the Company™s decision to dis-
charge Hayes.  The Respondent
s contend that Hayes was dis-
charged because he got into a 
preventable accident while on 
 2 Pursuant to the terms of the co
llective-bargaining agreement (at p. 
150), a casual employee is one who may be used by the Employer to 
cover jobs caused by vacation, sick
ness, absenteeism, etc.  A person 
employed as a casual may be terminated without recourse to the griev-
ance procedure.  If a casual employee works 45 days in any 90-calendar 
day period, his status is changed to
 someone with preferred status and 
becomes subject to the grievance/arbitr
ation procedures of the contract.  
duty and that Zakofsky was discharged because he failed to 
report Hayes™ accident as required by company policy.  
At this point, it is necessary to backtrack to discuss the rela-
tionship between Hayes and Local 118. 
While employed at Sexton, Hayes had been a union shop 
steward.  In December 1988, Hayes ran for the position of re-
cording secretary on the same slate as Frank Posato who ran for 
president.  Both were elected.  Hayes was reelected to this posi-
tion in 1991.  In 1993, the Union™s secretary-treasurer, Tony 
Valenti, left to take a position with the International Union and 
Valenti asked Hayes to take his place until a new election could 
be conducted.  In the spring of 1993, Hayes lost a special elec-

tion to John Cantwell who became the Union™s secretary-
treasurer.  (In the 1988 elections, Cantwell had run and lost for 
the position of secretary-treasurer on a slate opposed to Posato 
and Hayes. In 1991, Cantwell had 
lost to Valenti for this same 
position.) Another round of elections were scheduled for December 
1994 and in September, Hayes st
arted to campaign for the posi-
tion of secretary-treasurer on a sl
ate that included Valenti who 
had returned to the local union and was running for the position 
of president.  According to th
e testimony of Posato, this elec-
tion campaign was vigorous and bot
h sides were throwing dirt.  
He described the campaign as hotly contested and more so than 
in the past.  In any event, the elections were held in December 
1994 and Posato and Cantwell retained their positions, while 
Hayes and Valenti 
were defeated.  
Hayes testified that in Sept
ember 1994, a junior union shop 
steward, Michael Villarealle, spoke
 to him and said that if he 
would back out of the election, Cantwell would see that Hayes 

would get a full-time job with bene
fits.  Villarealle denied this 
statement. He did however testif
y that during a conversation he 
had with Hayes, he expressed his 
disgust at the negative tone of 
the election campaign and urged Hayes not to tear down his 

opponent.  Thus, without making any conclusion as to who was 
slinging the most mud, Villarea
lle™s version of this conversa-tion confirms that the election 
campaign was heated and could 
easily have aroused personnel hostilities among the campaign-
ers.  
As noted above, Hayes obtained 
the job at Red Star in Janu-
ary 1995 and obtained Zakofsky™s assurance that he would not 
accede to any attempts by the Union to blackball him.  It is 
noted that Hayes and Zakofsky ar
e not related and did not have 
any social connections apart from their employment at Red 
Star. 
Zakofsky testified that on seve
ral occasions during January, 
February, and early March 1995,
 Cantwell made adverse re-marks about Hayes and asked if he was still employed by the 
Company.  Zakofsky testified th
at he responded that Hayes was 
doing his job and that he did not want to get involved in union 
politics.  Cantwell denies making the disparaging statements 
about Hayes and denies asking Zakofsky to discharge him. 
At about this time, there was talk amongst the shop employ-
ees and speculation that the Uni
on might be out to blackball Hayes.  For example, John Back
man, the salesman, testified 
that on a couple of occasions, Wayne Zakofsky told him that 
there seemed to be blackballi
ng going on with respect to Hayes 
and that Zakofsky did not want to be a part of it.  Also, com-

pany driver, Larry Palmensano, testified that when he asked 
Shop Steward Frank Sapienza what was going on with Hayes 
(everyone thinking that he was 
being blackballed); Sapienza 
 USF RED STAR, INC. 63said that he should stay out of it; that he ﬁdidn™t want to see 
anything happen to you.™™  
According to Zakofsky, in early March 1995, he received a 
phone call from Ron Morin, the Company™s director of field 
services who asked who Hayes wa
s.  Zakofsky testified that 
Morin further stated that he 
had spoken to Cantwell who said 
that Hayes was a troublemaker.  
Zakofsky states that he told 
Morin that he had no trouble with Hayes.  As Morin is de-
ceased, neither the Company nor the Union could rebut this 
testimony. For purposes of this 
decision, I will assume that 
Morin would have denied it.  Al
though Roy Liller, then the vice 
president, testified that he be
lieved that Zakofsky™s allegation 
that the Union was seeking Haye
s™ discharge was made up of 
whole cloth, Backman testified that Zakofsky told him that 
Hayes™ discharge was being made
 a quid pro quo for something 
else and that Ron Morin had told him not to use Hayes any-
more. 
In March 1995, two other unionized companies moved their 
freight terminals from Rochester to Buffalo.  Zakofsky, noting 
the loss of union jobs in the area, surmised that this might be an 
opportune time to press the Union 
to make some concessions in 
the contract; specifically the 
provisions governing start times, 
which were peculiar to those co
mpanies having contracts with 
Local 118. In this regard, the 
contract guaranteed employees 
represented by this Local, a st
art time between 7 and 8:30 a.m. 
and required the Company to pa
y overtime rates to anyone who 
was scheduled to begin work befo
re 7 a.m., irrespective of how 
many hours that person worked during that day.  Moreover, if 
the Employer wanted to schedule an employee to start after 
8:30 a.m., it could do so, but would be required to pay the em-
ployee as if he began at 8:30 a.m.  Needless to say, the Com-
pany viewed the start-time provi
sions as being a hindrance to 
its ability to have flexibility in the assignment of employees.  

This was becoming increasingly important because of the com-
petition from other companies w
ho were offering next day de-
livery, which could not be matched unless the Company had 

more flexibility in making assignments. 
Zakofsky testified that he met with Cantwell and Union 
President Frank Posato in early March 1995 and told them that 
he wanted to talk about modify
ing the start time provisions of 
the contract.  He states that Posato said that if Zakofsky pre-
pared a proposal, he would consider it.  In a letter dated March 
16, 1995, Zakofsky wrote to Posato as follows: 
 It was a pleasure meeting with you recently concerning 
the future growth of TNT Red Star and the cooperation 
which is needed by both Union and Management to ensure 
our success.  
Frank, as I explained, the 
overnight service is a must 
for TNT Red Star to be competitive in our market place.  
We can no longer operate the same today as we did over 
the years. The industry has changed and is changing every 
day.  
Your willingness to listen, and talk to the men about 
some of the issues is appreciated.  As we agreed, I will 
come up with a tentative plan
, and hopefully we can work 
together to improve TNT Red Star™s future success in 
Rochester. 
 According to Zakofsky, after hi
s meeting with the Union, he 
spoke to Roy Liller, the Company™s vice president in late 
March or early April 1995.  Zakofsky states that he obtained 
authorization to draft a proposal. This he did and sent copies to 
Liller and Ron Morin.  After reviewing the draft, Liller told 
Zakofsky during a conference call also participated in by 
Morin, that his proposal did not go far enough and that the 
Company was going to ﬁgo the full 9 yards.™™  Liller further told 
Zakofsky that Morin was going to
 handle the negotiations with 
the Union and that Morin was going to make it plain to the 

Union that unless they agreed to the Company™s proposals, the 
Rochester freight operations w
ould be closed and moved to 
Buffalo.  In this regard, Liller testif
ied that although he would have prepared to keep the Rochester facility open to take care of 
local customers, he was prepared 
to close it if the Union did not 
give substantial concessions on 
the start-time issue as these 
changes were needed to coordina
te Rochester™s nonlocal deliv-
eries with the other terminals of the Company.  As a conse-
quence of these discussions, Zakofsky sent a letter to Posato on 
April 6, 1995, wherein he stated that there would be a delay in 
forwarding the Company™s proposals.  
Zakofsky testified that at some point after the conference call 
and before he sent the April 6 letter, he received a phone call 
from Morin who said that the Union wanted the Company to 
stop using Hayes. According to Zakofsky, he ignored this re-
mark and continued to use Haye
s as a casual employee when 
needed. He states that he considered Liller to be his boss and, 

therefore, felt that Morin had no authority to give him an order 
to cease using Hayes.  
April 28 1995 was quite a day for the participants in this 
case. 
On the morning of April 28, Morin came to the terminal to 
go over with Zakofsky the bid proposal that they were going to 
present to the Union that afternoon.  Morin brought with him 
various documentary materials to use to bolster the Company™s 
argument. Before leaving for 
the meeting, Morin telephoned 
Liller to review the Company™s goals. 
Also on the morning of April 28, Hayes reported at his nor-
mal time and took out a truck on a delivery run.  Noting that 
Morin was at the terminal, Hayes testified that he was a ﬁnerv-
ous wreck.ﬂ  In any event, Hayes backed his truck into an over-
hanging beam at a customers loading dock and this resulted in 
the rollup door on the back of the truck being jammed.  Before 

returning to the terminal, Haye
s called and spoke to Zakofsky 
about the accident. When Hayes 
returned to the terminal, he 
reported the accident to dispatcher Dave Tabor.  Zakofsky told 
Tabor to transfer the freight to 
another truck, and to have Hayes 
fill out an accident report but to keep the accident quiet.  (At 
the time, Morin was physically at the terminal.)  The back door 
was opened by using a motor and a pry bar but it would not 
close. Hayes filled out the acci
dent report and Tabor put it on 
Zakofsky™s desk.  Hayes then took another truck to complete 

his deliveries.  Thereafter, th
e door was ﬁfixed™™ by mechanic 
Roswell Wood who cut a hole in the roof and realigned the 

rollers on which the door slid up and down.  This took very 
little time and at Wood™s rate of pay, cost about $15.  As the 
truck was over 10 years old a
nd was otherwise banged up, no further repairs were attempted on
 the truck and it was put back 
in service.  
Zakofsky decided not to discharge Hayes but to give him a 
warning for this accident, which he viewed as being a prevent-
able accident.  Zakofsky did not 
forward the accident report as 
he was required to do and his reason for this was that he be-
lieved that if he did, his superi
ors, Liller and Morin, would use 
this as a pretext to discharge Hayes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64On the afternoon of April 28, Morin and Zakofsky met with 
Union Representatives, Posato a
nd Cantwell.  At the outset of the meeting, when the Company presented its proposal and 
threatened to close the termin
al, Posato took a tough posture 
and responded that for all he cared, the Company could move 
to Buffalo.  Cantwell intervened and said that he was interested 
in saving jobs; this leading to more fruitful discussions.  Zakof-
sky testified that at the conclusion of the meeting, Posato said, 
ﬁRon, you know what I want; if y
ou want to negotiate this type 
of contract, you know what I want.ﬂ  According to Zakofsky, 
Morin and Posato then met privately.  He states that when he 
and Morin were returning to the terminal, Morin said, ﬁJack 
Hayes is gone.ﬂ  Zakofsky states 
that when he objected, Morin 
said that they had no choice and that if the Company wanted a 
deal, Hayes had to go. 
Frank Posato concedes that he did say to Morin, ﬁ[Y]ou 
know what I want.™™  But, he expl
ains that this remark was not 
in any way associated with Hayes but rather was intended to 
convey his message, that in consideration for the Company™s 
proposed new starting time bids, he wanted the Rochester driv-
ers to be able to take loads all the way to Buffalo instead of the 
current practice of dropping them 
off in Batavia and having the loads picked up by Buffalo drivers.  According to Posato, there 
ultimately was an agreement on start times but that he was not 
involved in that decision wh
ich was made by Cantwell.  
Cantwell™s testimony corroborated
 Posato to the extent that 
he also indicated that the quid pro quo sought for the Com-
pany™s proposal was having the Rochester drivers being able to 
deliver loads all the way to Buffalo. However, he testified that 
the ultimate agreement was made not by him, but by Posato.  
With respect to asserted the 
quid pro quo, the testimony of 
Liller, Posato, and Cantwell ma
kes it abundantly clear that the 
Company, as much as the Union, was desirous of having the 

Rochester drivers be able bring their loads to Buffalo instead of 
dropping them off at Batavia.  This was not viewed by the 
Company as a concession on its part but rather as an additional 
benefit. In fact, the only potential obstacle to this arrangement 
was the Union™s sister local in Buffalo that might object.  Thus, 
the Union™s alleged quid pro quo 
was not a concession that was 
obtainable from the Company, but was one that had to be ob-

tained from the Buffalo local of the Teamsters union.  As such, 
it makes little sense for me to conclude that the Union was 
willing to agree to a change in the start times only if the Com-
pany was willing to agree to something that was not within the 
Company™s power to offer. 
If the asserted quid pro quo was not what the Union claims, 
then if there was one, what was it? 
On May 4, 1995, Zakofsky issued a written warning to 
Hayes.  He states that he deci
ded to issue a warning because he 
felt that the accident did not wa
rrant his discharge.  Zakofsky 
testified that he believed that 
as terminal manager, he had dis-
cretion in this matter.  Zakofsky gave a copy of the warning to 
Shop Steward Sapienza and placed
 the accident report in the 
terminal™s personnel files. Za
kofsky did not, however, log the 
accident in the Company™s computer system and this was con-
cededly a breach of company policy.  No doubt, Zakofsky in-
tended to hide the accident fr
om his superiors, Liller and 
Morin, because he suspected that if they found out about the 
accident, they would have a good excuse to discharge Hayes.
3                                                           
                                                                                             
3 David Taber, who was a dispatcher
 in Rochester when these events 
occurred, testified that the Compan
y was continually looking for casu-
Zakofsky testified that after th
e May 4 warning, Morin called 
him and asked if he had started ﬁweeding Hayes out.ﬂ  Zakof-
sky states that he told Morin that he disagreed with the Morin™s 
position on Hayes and that he was not going to follow these 
orders.  According to Zakofsky, Liller visited the Rochester terminal 
in May and told him that because of the negotiations, Hayes 
had to be let go.  Zakofsky testif
ied that he protested that this 
would be illegal racketeering, but 
that Liller insisted that Hayes 
had to go.  This conversation is denied by Liller who also de-
nied making a trip to Rochester at this time. In any event, Za-
kofsky testified that after this conversation with Liller, he caved 

in and began using another casual driver at times when Hayes 
was available.  He testified that
 he spoke to the dispatchers and 
told them not to use Hayes because Hayes was being black-
balled by the Union.  Dispatcher Taber testified, however, that 
Zakofsky never told him that 
Hayes was being blackballed.  Zakofsky also testified that in
 May, he spoke to Shop Stew-
ard Sapienza and after telling him that he was probably going to 
lose his job, asked Sapienza to 
talk to Posato and Cantwell and 
call them off. Sapienza, according to Zakofsky, said that he did 
not want to get in the middle of 
this.  In this regard, Sapienza 
essentially corroborated Zakofsk
y™s testimony, stating that 
Zakofsky told him that he should talk to the Union about the 
blackballing claim and that he re
sponded that he did not want to 
because it would be embarrassing. 
Zakofsky testified that at the en
d of May, he received a call 
from Morin who told him that th
e Union had accepted the deal 
and that he should post the new bids.  In this respect, Liller™s 
diary has the following entry for May 23, 1995 at item 15: 
 Ron MorinŠ3:33 p.m. 
(a) P&D ﬁsickﬂ Rochester.  
(b) Frank Prata.  
(c) Bid OKŠ60 daysŠ10 hr. 
peddle, shuttles, varied 
starts. 
(d) W. Z. not using as we have asked!
4  Item (c) of the entry refers to the starting time agreement 
with respect to its substantive 
terms.  Although Liller testified that item (d) meant that Wayne Zakofsky was supposed to 

monitor the agreement, such a m
eaning is not consistent with 
the words used.  Rather, it is my opinion that the language ﬁW. 
Z. not using as we have asked™™ 
is consistent with the testimony 
of Zakofsky that he had previously been told by Morin and 
Liller to stop using Hayes and that 
he had, at least, at this point 
succumbed.  Thus, looking at the diary entry, it is my opinion 
that it shows that on May 23, 1994, Morin called Liller and told 
him that the Union had accepted the Company™s proposal re-
garding the starting times and that as per the previous requests 
of Liller and Morin, Wayne Zakofsky was not using Hayes 
anymore. 
According to Liller, the firs
t time he heard the name of 
Hayes was on May 24, 1994, when Ron Morin called him and 
told him that Hayes had had an a
ccident and that it had not been 
 als who were needed to fill in for 
drivers who were out for sickness, 
vacations, days off, etc.  He testified that the Company had a hard time 
finding people who were qualified.  W
ith respect to Hayes, he testified 
that he felt that Hayes was a marginal employee.  Taber also testified 
that he could not understand why 
Zakofsky would protect Hayes and 
that it seemed crazy to him. 
4 According to Liller, because no telephone number is listed on this 
entry, this means that the 
call originated from Morin. 
 USF RED STAR, INC. 65reported. According to Liller
, after receiving this phone call 
from Morin, he called Zakofsky 
and told him not to use Hayes 
anymore. This is confirmed in his diary entry at item 4 for May 
24, which states: ﬁ(c) Talk with WayneŠHayes accident?ﬂ  
The point here is that Liller™s cl
aim that he first heard of Hayes 
on May 24 is contradicted by his diary entry of May 23, if the 

earlier entry is construed as meaning that Wayne Zakofsky had 
agreed not to use Hayes as prev
iously asked.  (I recognize that 
Hayes™ name does not appear on the May 23 entry.)  
Between May 24 and early June, Zakofsky changed his mind 
and used Hayes again as a casual driver.  He testified that on 
June 6, Liller called and aske
d why he was using Hayes again 
and said that Hayes had only 4 days left before becoming a 
preferred casual. According to Za
kofsky, Liller told him to get 
rid of Hayes.  Later that day, Zakofsky sent an e-mail letter to 

Liller stating that he would not discharge Hayes whom he be-
lieved was being blackballed by the Union. 
On June 7, Liller called Zakofsky and told him that he had to 
get rid of Hayes and that he had 30 seconds to make up his 
mind. Zakofsky agreed to discharge Hayes and he did so on 
June 8, 1995.  On June 8, Liller phoned Zakofsky and asked why the Hayes 
accident had not been entered into the computer.  Zakofsky 
replied that it was a minor accident involving minimal damage 
and cost.  On the following day, Zakofsky sent an e-mail mes-
sage to Liller setting forth his reasons for not reporting the ac-
cident.  He also said that he 
did not think it was fair that a 
change in work rules was obtained by trading for a man™s job.  
On or about June 12, the Company™s president, Fred Ratner, 
called Zakofsky about the Hayes accident. When Zakofsky 

tried to bring up the blackball claim, Ratner said he knew noth-
ing about that and hung up.  
On June 21, 1995, Liller told Zakofsky that he was fired for 
failing to report Hayes™ accident.  
With respect to Hayes, the Company asserts that the only 
reason it discharged him was because it has a strict policy to 
not employ any casual driver who has a preventable accident.  
Notwithstanding this assertion, such a policy has never been 
written down and Zakofsky testified that although he was aware 
that casual drivers should not ordina
rily be retained if they have 
preventable accidents, he unders
tood that as terminal manager 
he had some discretion in enforcing this policy which he did in 
the case of Hayes.  
I have no doubt that the general policy of the Company was 
not to retain casual employees 
who get into preventable acci-
dents.  The two questions here 
are: (a) whether that policy has 
been uniformly applied without exception
 and regardless of 
circumstance and/or (b) whether that policy was actually ap-
plied in the case of Hayes.  
The Company put into evidence records showing the dis-
charges of some casual employees who had gotten into pre-
ventable accidents.  Nevertheless, these records do not show the 
obverse; to wit whether 
every 
casual driver having a prevent-
able accident was invariably discharged.  For another thing, the 
evidence indicates that this type of situation has not arisen at 
the Buffalo or Rochester terminals for at least 10 years.  At the 
Binghamton, New York terminal, 
the last such incident oc-
curred at least 8 years ago when a casual driver was discharged 
after he jack knifed a tractor-trailer on the highway.  
Moreover, given the sequence of events, it clear to me that 
the decision to discharge Hayes 
was made by Morin and Liller 
before May 23, 1995; this being a time before they discovered 
that Hayes had the accident.  Thus, as it is my opinion that the 
evidence shows that the reason for that decision was to accom-
modate the Union™s demands for 
his discharge, the subsequent discovery of the minor accident wa
s, to my mind, a pretext used 
to justify the earlier decision.  
In view of the foregoing, and consistent with 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), I conclude that the Company 
violated Section 8(a)(3) by ac
ceding to the demand of the Un-
ion to have Hayes discharged because of his internal union 
activity.  And in this regard, it seems to me that there is more 
than sufficient circumstantial evidence to establish that the 

Union did, in fact, demand, Hayes™ discharge.  
While I conclude that the Union did in fact demand the dis-
charge of Hayes as the quid pro quo of reaching an agreement 
on modifying the start time arra
ngements, the Union argues that 
it cannot be found to have violat
ed the Act because there is no 
evidence that it engaged in any conduct within the Act™s 10(b) 
statute of limitations period.  The charge in Case 3ŒCBŒ6734 
was filed by Hayes on January 
17, 1995, but this alleged con-
duct by the Union while he was employed by RMA/Kolko 
Corporation, and did not allege any attempt to cause Red Star 
to discharge Hayes.  The charge in Case 3ŒCBŒ6894 was filed 
by Hayes on November 20, 1995, and, therefore, the 10(b) 
period commenced on May 20, 1995.  
A defense based on Section 10(b) is construed by the Board 
as an affirmative defense which mu
st be plead in the answer or 
at the hearing. As this was not raised until the briefs were filed, 
this defense can have no merit.  
Public Service Co.
, 312 NLRB 
459 (1993).  Moreover, as the discharge of Hayes took place on 
June 8, 1995, well within the 10(b) period, the Union™s causa-
tion of his discharge also took place within the 10(b) period 
even if its demands for his discharge were made earlier.  I, 
therefore, conclude that the Union by its efficacious demand for 
the discharge of Hayes violated Section 8(b)(1)(A) and (2) of 
the Act.  
San Jose Stereotypers (Dow Jones & Co.)
, 175 NLRB 1066 fn. 3. (1969).
5 With respect to Zakofsky, the Company asserts that he was 
discharged because he failed to follow company policy by fail-
ing to report the Hayes accident.  While it is true that Zakofsky 
did not report the accident, the reason he refused to do so was 
because he reasonably believed, based on his previous conver-
sations with Morin, that had he done so, this would have given 
the Company a pretext to discharge Hayes as demanded by the 
Union.  The Board in Parker Robb Chevrolet, 262 NLRB 402, 402Œ404 (1982), set out the parameters of those circumstances under 
which the discharge of a supervisor will violate the Act.  It 
stated:  
 Notwithstanding the general exclusion of supervisors 
from coverage under the Act, th
e discharge of a supervisor 
may violate Section 8(a)(1) in
 certain circumstances, none 
                                                          
 5 In 
San Jose Stereotypers, the Board stated:  
The Trial Examiner held that ﬁif Respondent™s objections [to 
Anderson™s transfer] had amounted to no more than a simple re-
quest, this might not have satisfied the term ‚cause or attempt to 
cause™ as used in the Act.  We 
do not agree.  In accordance with 
our previous holdings, we hold in this case that a union™s effica-

cious request that an employer di
scriminate against an employee 
is unlawful. . . . We do not find it necessary, therefore, to deter-
mine whether the Respondent™s request was fortified by a threat.™™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66of which are present here. Thus, an employer may not dis-
charge a supervisor for giving testimony adverse to an 
employer™s interest either 
at an NLRB proceeding or dur-
ing the processing of an employee™s grievance under the 
collective-bargaining agreement. Similarly, an employer 
may not discharge a supervisor for refusing to commit un-
fair labor practices, or because the supervisor fails to pre-
vent unionization.  In all th
ese situations, however, the 
protection afforded supervisors stems not from any statu-

tory protection inuring to them, but rather from the need to 
vindicate employees™ exercise 
of their Section 7 rights.  
 . . . .  In the final analysis, the instant case, and indeed all 
supervisory discharge cases, may be resolved by this 
analysis: The discharge of supervisors is unlawful when it 
interferes with the right of employees to exercise their 
rights under Section 7 of the Act, as when they give testi-
mony adverse to their employers™ interest of when they re-

fuse to commit unfair labor practices.  The discharge of 
supervisors as a result of their participation in union or 
concerted activityŠeither by themselves or when allied 
with rank-and-file employeesŠis 
not unlawful for the 
simple reason that employees,
 but not supervisors, have rights protected by the Act.  
 In Delling v. NLRB
, 869 F.2d 1397 (10th Cir. 1989), the court held that the employer illegally violated the Act by dis-
charging a supervisor who refuse
d to falsify employee termina-
tion slips in an attempt to esta
blish a pretextual reason for the 
discharges.  The court, after reviewing a number of other deci-
sions, stated:  
 In the instant case, Kelly was discharged because he refused 
to falsify termination slips showing pretextual reasons for 
employee discharges which, if
 made, would have tended to 
thwart the discharged employees™ efforts to obtain redress un-
der the Act.  
 In Howard Johnson v. NLRB, 702 F.2d 1, 4 (1st Cir. 1983), 
the court upheld the Board™s finding that the employer violated 
the Act by discharging a supervisor who refused to engage in 
spying on union activities.  Similarly, in 
Gerry™s Cash Market 
Inc. v. NLRB
, 602 F.2d 1021 (1st Cir. 1979), the court agreed 
with the Board™s conclusion that the employer violated the Act 
by demoting a supervisor because he refused to enforce an 
overly broad no-solicitation rule.  
In the present case, Zakofsky had been the Rochester termi-
nal manager for 11 years. Liller 
described Zakofsky as being an 
inordinately loyal employee, in 
part because Liller had helped 
him out when Zakofsky was ill.  There is no evidence that Za-
kofsky did not perform his job well and the fact is that without 
his initiative, the modification of the contract™s restrictions on 
starting times would never have occurred.  Whether Zakofsky 
was an exemplary employee is not known by me.  But there is 
nothing to indicate that his performance of his job was anything 
other than competent.  
Given his past history with the Company, his loyalty and ini-
tiative, I simply cannot accept that the real reason that he was 
discharged was because he failed, on one occasion, to file an 
accident report. Moreover, as the evidence shows that Morin 
was demanding that Hayes be phas
ed out, Zakofsky™s refusal to 
file the report was motivated by his refusal to be a part of the 

illegal trade worked out between the Union and Morin for a 
start time agreement in exchange for Hayes™ job. As such Za-
kofsky™s failure to file the report was inextricably tied to his 
justifiable belief that it would be
 used unlawfully as a pretext to 
get rid of Hayes.  
In my opinion, the facts show that Zakofsky was discharged 
because of his objections to the orders by his superiors to dis-
charge Hayes and his foot dragging in carrying out such orders. 
As such, it is my opinion that the motivation for his discharge 
was unlawful under the cases cited above.  
The complaint in Case 3ŒCBŒ6734 alleges that the Union 
violated Section 8(b)(1)(A) of the Act when, in September 
1994, its junior shop steward, approached Hayes and said that 
Cantwell would get Hayes a steady job with benefits if he 
would drop out of the race for 
union office.  I credit Hayes™ 
version of these events but this raises a somewhat arcane legal 

issue.  
Section 8(b)(1)(A) makes it an unfair labor practice for a un-
ion to restrain or coerce employees in the rights guaranteed by 
Section 7 of the Act.  In this respect, it is unlike Section 8(a)(1) 
of the Act which prohibits an employer from engaging in con-
duct to ﬁinterfere with, retrain, or coerce™™ employees in their 
Section 7 rights.  The fact that
 Section 8(b)(1)(A) omits the 
word ﬁinterfere™™ has generated 
some differences of opinion as 
to whether this section of the Act is a correlative to Section 
8(a)(1) and prohibits the 
same type of conduct.  
In National Maritime Union
, 78 NLRB 971 (1948), the 
Board stated:  
 Nothing in the legislative histor
y indicates that a union which 
refused to bargain is to be considered as having per se ﬁre-
strained™™ or ﬁcoerced™™ employees in the exercise of their 
rights guaranteed in Section 7. . . . Nor is there any suggestion 
in the legislative history of Section 8(b)(1)(A) that ﬁcoercion™™ 
and ﬁrestraint™™ may be found to flow automatically from a 
union™s violation of Section 8(b)(2). 
 In NLRB v. Drivers Local 639 (Curtis Bros.),
 362 U.S. 274 (1960), the Supreme Court cons
trued Section 8(b)(1)(A) nar-
rowly and stated:  
 Section 8(b)(1)(A) is a grant of power to the Board 
limited to authority to proceed against union tactics in-
volving violence, intimidation,
 and reprisal or threats 
thereofŠconduct involving more than the general pres-
sures upon persons employed by the affected employers 
implicit in economic strikes.  
 Nonetheless, the Supreme Court in 
Garment Workers (Bern-
hard-Altmann) v. NLRB
, 366 U.S. 731, 738 (1961), stated, inter 
alia:  
 In the Taft-Hartley Law, Congress added Section 
8(b)(1)(A) to the Wagner Act, prohibiting, as the court of 

Appeals held, ﬁunions from invading the rights of employ-
ees under Section 7 in a fashion comparable to the activi-
ties of employers prohibited under Section 8(a)(1).™™ . . . It 
was the intent of Congress to impose upon unions the 
same restrictions which th
e Wagner Act imposed on em-
ployers with respect to viol
ations of employee rights. 
 In the context of representation election campaigns, the 
Board has uniformly held that employer promises or grants of 
benefits, such as wage increases, are violative of Section 
8(a)(1) of the Act when they are timed to affect an election and 
are not consistent with the employer™s past practice.  
NLRB v. 
 USF RED STAR, INC. 67Exchange Parts Co
., 375 U.S. 405 (1963); and Baltimore Ca-tering Co., 148 NLRB 970 (l964).  In such cases, the grant or 
promise of a benefit such as a wage increase is something that 
is within the employer™s power
 to unilaterally accomplish and 
constitutes interference with employee rights to select a bar-
gaining representative.  
In NLRB v. Savair Mfg. Co
., 414 U.S. 270 (1973), the Court 
held, in the context of a representation election case, that a 
waiver of union initiation fees 
for only those employees signing 
union cards before an NLRB el
ection, was objectionable con-
duct as it constituted a grant of 
a benefit by a union designed to 
influence voters.  The Court expr
essly did not decide whether it 
would be an unfair labor practic
e for a union to promise a spe-
cial benefit to employees as an inducement to sign up for a 
union.  There are, to my knowledge, only two cases, where the 
Board has found that a union™s grant of a benefit is violative of 
Section 8(b)(1)(A) of the Act. Both cases were decided after 
Savair.  It appears that the issue of whether a union™s grant of a bene-
fit consitituted an unfair labor practice was first addressed in 
Flatbush Manor Care Center, 287 NLRB 457 (1987).  In that 
case the Union paid out a total of $2241 to 48 employees in 
amounts ranging from $4.80 to $114.  Most of these payments 
were made after an election pe
tition was filed and before the 
election was actually held.  The 
Board adopted the administra-tive law judge™s conclusion that such payments were designed 
to influence the outcome of the NLRB election and it con-
cluded that they therefore tended to ﬁrestrain and coerce em-
ployees™™ to vote against one of
 the two competing unions. In reaching this conclusion, the judge rejected the Union™s argu-

ment that a grant of benefit, at most, constituted ﬁinterference™™ 
and did not rise to the level of ﬁrestraint or coercion.™™  He 
quoted from the court™s decision in 
Helton v. NLRB
, 656 F.2d 883 (D.C. Cir. 1981), revg. 248 NLRB 83 (1980), where the 

court reviewed some of the legislative history of this section of 
the Act and stated:  
 Omission of the words ﬁinterfere with™™ from Section 
8(b)(1)(A) was not intended to indicate that union conduct 
should be measured against a less demanding standard 
than employer conduct. The le
gislation as originally pro-
posed contained these words.  They were deleted because 
it was feared that they would unduly restrict union organi-
zation campaigns; they might be ﬁconstrued to mean that 
any conversation, any persuasion, any urging on the part 
of any person, in any effort to persuade another to join a 
labor organization, would cons
titute an unfair labor prac-
tice.™™ . . . Senator Taft agreed to the deletion because he 
was convinced it would have 
no effect on the application 
of Section 8(b)(1)(A):  
 I have consulted with the attorneys and they tell me that 
elimination of the words ﬁinterfere with™™ would not, so far as 
they know, have any effect on the court decisions. Eliminat-
ing those words would not make any substantial change in the 
meaning.   
 Flatbush Manor,
 supra, was followed by 
Teamsters Local 
952 (Pepsi Cola Bottling)
, 305 NLRB 268, 275 (1991), where 
the Board held that the Union 
violated Section 8(b)(1)(A) by 
refunding initiation fees to certa
in employees shortly before a 
decertification election in circumstances where the Union was 
aware that a number of employees were dissatisfied with the 

Union because they felt that the initiation fees were too high. 
The Board concluded that this 
granting of a benefit was calcu-
lated to influence the 
outcome of the vote.  
The two cited cases dealt with actual grants of benefits de-
signed to influence voters in elections being conducted by the 

National Labor Relations Board to choose whether employees 
wished to be represented by a labor organization. In the present 
case, we are dealing with a single promise by a junior shop 
steward to induce a candidate for union office to withdraw from 
an internal union election.  Unlike the grants of benefits in the 
cited cases, which were made to 
many of the potential voters, 

the situation in the present case 
is more like the kind of deal 
making that is hardly unknown in 
political or uni
on elections.  In my opinion, a finding that the Union violated Section 
8(b)(1)(A) on these facts would risk putting the Board directly 
into the business of regulating in
ternal union elections and the 
election campaigning and deal ma
king that are attendant to 
them.  That is a function that the Department of Labor is au-
thorized to carry out under the Landrum-Griffin Act.  
This is not a case where union representatives have engaged 
in physical intimidation or threats thereof; conduct which 
clearly would be unfair la
bor practices under Section 
8(b)(1)(A) of the Act.  Nor was this promise the type of con-
duct, which adversely affected Hayes™ current job or existing 
benefits. And in this respect, I 
have concluded above, that when 
the Union™s conduct did affect his 
job, that conduct violated the 
Act in the manner previously described.  
Accordingly, for the reasons stated above, I shall recommend 
that this allegati
on be dismissed.  
CONCLUSIONS OF 
LAW 1. By causing or attempting to
 cause USF Red Star, Inc. to 
discharge John M. Hayes because 
of his union activities, Local 
118, International Brotherhood of 
Teamsters, has violated Sec-tion 8(b)(2) of the Act.  
2. By discharging John M. Hayes pursuant to the Union™s re-
quest, the Company has violated Section 8(a)(1) and (3) of the 

Act.  
3. By the aforesaid conduct, the Company and the Union 
have engaged in unfair labor practices affecting commerce 
within the meaning of Section 2(6) and (7) of the Act.  
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act. 
Having discriminatorily discha
rged John Hayes and Wayne 
Zakofsky, the Employer must offer them reinstatement and 
make them whole for any loss of earnings and other benefits, 
computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  In relation to John Hayes, the Employer 
shall be jointly and severally liable for backpay.  
The Union, having caused the Employer to discriminate 
against John Hayes, it is required,
 jointly and severally with the 

Employer, to make him whole for any loss of earnings and 
other benefits, computed on a qu
arterly basis from date of dis-
charge to the date that the Union requests his reemployment, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., supra, plus interest as computed in 
New Horizons for the Retarded, supra. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6 ORDER The Respondent, USF Red Star, Inc., a U.S. Freightways 
Company, Rochester, New York, its officers, agents, succes-
sors, and assigns, shall 
1. Cease and desist from  
(a) Discharging or otherwise 
discriminating against any em-
ployee for engaging in union activities or other concerted activ-
ity for mutual aid and protection. 
(b) Discharging a supervisor because of his or her refusal to 
follow orders requiring him to co
mmit an unfair labor practice.  
(c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Wayne 
Zakofsky and John Hayes full reinstatement to their former jobs 
or, if those jobs no longer exist,
 to substantia
lly equivalent 
positions without prejudice to their seniority or any other rights 
or privileges previously enjoyed.  
(b) Make Wayne Zakofsky and John Hayes whole for any 
loss of earnings and other benefits suffered as a result of the 
discrimination against them, in 
the manner set forth in the rem-
edy section of this decision.  
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the un
lawful discharges and notify the 
employees in writing that this has been done and that the dis-
charges will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cility in Rochester, New York, copies of the attached notice 
marked ﬁAppendix A.™™7 Copies of the notice, on forms pro-
vided by the Regional Director 
for Region 3 after being signed 
by the Employer™s authorized representative, shall be posted by 
the Employer immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Employer to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the tendency of these proceedings, the 
Employer has gone out of business or closed the facility in-
                                                          
                                                           
6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
volved in these proceedings, the Employer shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since June 8, 1995. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
The Respondent, Local 118, International Brotherhood of Teamsters, its officers, agents, and representatives, shall 
1. Cease and desist from  
(a) Causing USF Red Star, Inc., a U.S. Freightways Com-
pany, or any other employer to 
discriminate ag
ainst employees 
in violation of Section 
8(a)(3) of the Act.  
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, notify USF 
Red Star, Inc., a U.S. Freightways Company, in writing that it 
has no objection to the employme
nt of John Hayes and that it 
requests USF Red Star, Inc., to return Hayes to the employment 
from which he was discharged.  
(b) Make John M. Hayes whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him, in the manner set forth in the remedy section of this deci-
sion.  (c) Within 14 days after service 
by the Region, post at its of-
fice in Rochester, New York, copies of the attached notice 
marked ﬁAppendix B.™™8 Copies of the notice, on forms pro-
vided by the Regional Director for Region 3, after being signed 

by the Union™s authorized representative, shall be posted by the 
Union immediately upon receipt and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees and members are customarily posted. 

Reasonable steps shall be taken by the Union to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial. (d) Mail to the Regional Director for Region 3 signed copies 
of the attached notice marked ﬁAppendix B™™ for posting by the 

Employer, at its premises in Ro
chester, New York, in places 
where notices to employees are customarily posted.  
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Union has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
 Doren Goldstone Esq., for the General Counsel. 
Paul M. Sansoucy Esq
. and Subhash Viswantathan, Esq., 
for 
the Respondent Employer. 
Michael T. Harren Esq., for the Respondent Union. 
SUPPLEMENTAL DECISION 
RAYMOND P. G
REEN, Administrative Law Judge.  On Octo-
ber 21, 1996, I issued a decision in the above-captioned cases in 

which I found that the Respondents had violated certain sec-
tions of the Act with respect to Wayne Zakofsky and John M. 
Hayes.  I found that the Union, as a condition of agreeing to the 
 8 See fn. 7, supra.  
 USF RED STAR, INC. 69Company™s request for a change in a contractual provision re-
garding start times, insisted that the company discharge and not 
use John M. Hayes as a driver.  
I also found that the employer 
agreed to this demand and that it instructed Terminal Manager 
Wayne Zakofsky not to use Hayes any longer.  I concluded that 
the fact that Hayes got into a minor accident was used as a pre-
text to discharge him.  And I 
finally concluded that the Com-
pany decided to discharge Zakofsk
y because he was reluctant to 
carry out his orders to discharge Hayes.  
On May 2, 1997, the Board remanded this matter to me for 
the purpose of making specific credibility resolutions insofar as 
the conflicting testimony of Way
ne Zakofsky and witnesses, 
Posato, Cantwell, Liller
, Tabor, and Cannistra.  
I note at the outset that I was impressed by the demeanor of. 
Zakofsky and Hayes, whose tes
timony, in my opinion, was 
consistent with the record as a whole.  On the contrary, I was 
not impressed with the demeanor of union witnesses Posato and 
Cantwell whose testimony, as pointed out in my earlier deci-
sion, was contradictory.  (Each 
claimed that the other made the 
final agreement regarding the star
t times.)  Moreover, I pointed 
out that their assertion that the quid pro quo regarding the start 
time agreement was the Company™s agreement to have the 
Rochester drivers bring their loads to Buffalo did not make 
much sense since this was not a concession by the Company 
but rather something that the Company itself was seeking to 
accomplish.  Thus, not believing their testimony that this was 
the quid quo pro, I came to the c
onclusion, consistent with the testimony of Zakofsky, that the quid quo pro for changing the 

start times was that Hayes be discharged.  
I also was convinced that the testimony of Liller was not ac-
curate, and as pointed out in the earlier decision, I noted that 
although he testified that he had never heard of Hayes before 
May 24, 1994 (when Ron Morin called him to tell him of 
Hayes™ accident), Liller™s diary s
hows that he made an entry on 
May 23, 1995, which I construed 
as meaning that Wayne Za-
kowfsky was not going to use Haye
s as we have asked.  If my 
reading and understanding of Liller™s diary entry is correct, this 
entry comes as close to being a ﬁsmoking gunﬂ as I have per-
sonally seen in a Board case.  
Dick Cannistra and Dave Taber testified that the Company 
had a policy of discharging any casual driver who has a pre-
ventable accident.  However, they
 were not in a position to state 
that this policy, which is nowhere in writing, was uniformly 
carried out on a companywide basis, and without exception.  
Cannistra could testify about his handling of such situation in 
his own terminal (Buffalo), and Taber did not have any direct 
knowledge of the procedures that Zakofsky used while he was 

the Rochester manager.  There is no dispute about the fact that 
the Company has a policy of discharging casual drivers who 
have preventable accident.  There is also no dispute that Hayes 
had a preventable (albeit a minor) accident on April 28, 1995.
1  What hasn™t been shown to my sa
tisfaction, is that this is a 
policy that has no exceptions and about which a terminal man-
ager, such as Zakofsky, has abso
lutely no discretion.  Zakofsky 
                                                          
 1 Finally, there is no dispute that Zakofsky failed to file the accident 
report regarding the Hayes accident.  It is clear to me that Zakofsky 
knew that his failure to file the accident report was wrong and he acted 
this way because he believed that th
is would lead to Hayes™ discharge 
as part of the deal between
 the Company and the Union. 
credibly testified that he believed that he did have such discre-
tion.  To the extent that the testimony of Zakofsky conflicted with 
the testimony of Respondents™ witnesses, I credit Zakofsky.  
Specifically, I make the following findings:  
1. I credit Zakofsky™s testimony that in the late winter or 
early spring of 1995, Cantwell as
ked him, during the course of 
a grievance meeting, why he was still using that ﬁscumbag,ﬂ 
Jack Hayes.  
2. I credit Zakofsky™s testimony that in early March 1995, 
Morin called him and related that Cantwell said that Hayes was 
a troublemaker.  
3. I credit Zakofsky™s testimony that in early April 1995, he 
received a phone call from Morin who said that he had spoken 

to Cantwell and that the Union would make concessions but 
wanted Hayes fired.  
4. I credit Zakofsky™s testimony that at the end of the meet-
ing with the Union on April 28, 1995, Posato said that if the 
company wanted negotiation on 
changing the start times, ﬁyou 
know what I want.ﬂ  
5. I credit Zakofsky™s testimony that after the April 28 meet-
ing Morin told him on the way back to the terminal, that Hayes 

was gone; that they had no choice 
and had to get rid of him in 
order to get negotiations going. 
6. I credit Zakofsky™s testimony that in May Morin called 
him and asked if he was phasing Hayes out and that he re-

sponded that he was not going to do that.  
7. I credit Zakofsky™s testimony that in May 1995 Liller told 
him that because of the negotiations, he had to let Hayes go.  I 
also credit his testimony that he told Liller that he thought this 
was illegal and didn™t like it.  
8. I credit Zakofsky™s testimony that on June 6 Liller called 
him and asked why he was using Hayes again; that there were 
only 4 days left before Hayes became a preferred casual; and 
that Zakofsky should get rid of hi
m.  I further credit Zakofsky™s 
testimony that he objected to this instruction. 
9. I credit Zakofsky™s testimony that he sent an e-mail to 
Liller saying that he would not let Hayes go and that on June 7 
Liller told him that he had read the e-mail message and gave 
Zakofsky 30 seconds to make a decision to get rid of Hayes, ﬁor 
else.ﬂ  
10. I credit Zakofsky™s testim
ony that on one or more occa-
sions, he had conversations wi
th Dick Cannistra, about the 
difficulty of finding enough good casual drivers and that if a 

casual driver had a minor accident, they would overlook it.  
In accordance with 
Wright Line, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), I reaffirm my previous findings and conclusions that 
the Respondent has not met its bur
den of showing that it would 
have taken the same actions ag
ainst Hayes and Zakofsky, not-
withstanding their protected and concerted activities; 
Accordingly, I reaffirm my ea
rlier decision that the Union 
violated the Act by causing or
 attempting to cause USF Red 
Star, Inc., to discharge John M. Hayes because of his union 
activities, Local 118, In
ternational Brotherhood of Teamsters, 
has violated Section 8(b)(2) and (A) of the Act.  
I also reaffirm my earlier decision that the Employer has vio-
lated Section 8(a)(1) and (3) of the Act by discharging John M. 
Hayes pursuant to the Union™s request, and that the Employer 
has violated Section 8(a)(1) of
 the Act by discharged Wayne 
Zakofsky.  
 